Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 02, 2016

The Court of Appeals hereby passes the following order:

A15A2367. PAULDING COUNTY INDUSTRIAL BUILDING AUTHORITY et
    al. v. ANTHONY AVERY et al.

A15A2368. CALVIN THOMPSON et al. v. ANTHONY AVERY et al.

      These appeals stem from the grant of applications for interlocutory review of
the denials of motions to recuse. Because material circumstances that underlay the
recusal motions no longer exist, we dismiss both appeals as moot.


      Appellants in these appeals are the defendants in two related cases below; the
cases were assigned to the same trial judge. Appellants filed in their respective cases
motions seeking recusal of the trial judge. Citing Canon 3E (1) of the former Code
of Judicial Conduct1 and Uniform Superior Court Rule 25, Appellants claimed that
the “close, longstanding professional relationship between [the trial judge] and [one
of the attorneys representing the Appellees (plaintiffs below)]” required the judge’s
recusal so as to avoid the appearance of impropriety. The trial judge summarily




      1
        Canon 3E (1) of Georgia’s former Code of Judicial Conduct, which applied
when the recusal motions were ruled upon, pertinently provided that “[j]udges shall
disqualify themselves in any proceeding in which their impartiality might reasonably
be questioned.” “A substantially revised Georgia Code of Judicial Conduct, which
can be found at www.gajqc.com, [took] effect on January 1, 2016.” Post v. State, ___
Ga. ___, ___ (1), n. 4 (779 SE2d 624) (2015) (Case No. S15A1189, decided
November 16, 2015).
denied the motions,2 then certified the orders for interlocutory review.


      In their interlocutory applications to this Court, Appellants maintained that the
“close, longstanding professional relationship between the trial judge and counsel for
the [Appellees]” created a “reasonable perception about the trial judge’s lack of
impartiality” such that the motions for recusal “should have been assigned to another
judge for determination.”3 This Court granted both applications, which resulted in the
docketing in this Court of the instant Case Nos. A15A2367 and A15A2368. In their
respective briefs, Appellants have enumerated as their sole claim of error: “The trial
court erred when it refused to submit Appellants’ motion for recusal to another judge
for a determination on its merits and instead summarily denied it.”


      Appellees have filed in this Court motions to dismiss as moot both Case Nos.
A15A2367 and A15A2368. They point out that the attorney – whose relationship
with the trial judge allegedly warranted the judge’s recusal – has withdrawn from the
cases. In particular, they cite a notice of substitution of counsel filed in each of the
two cases below,4 stating that the attorney, as well as affiliated lawyers and law firm,
have withdrawn as counsel and “shall have no further responsibility in this matter.”
Appellees thus contend in their motions that the sole issue raised in these appeals has
been rendered moot and that the appeals must be dismissed.


      Appellants counter that their appeals are not moot. As they describe, their
appeals “concern[ ] whether [the trial judge] must refer the [recusal motions] to

      2
       The trial judge revealed at a hearing his conclusion that the underlying facts
(assumed true) would not warrant recusal.
      3
          See Post, supra at __ (1) (explaining how USCR 25 governs recusal motions).
      4
        The notices of counsel substitution were filed after this Court granted the
interlocutory applications.

                                           2
another judge to determine whether [the trial judge] should be recused from [the
cases], either based on the facts at the time of the Motion[s] or under the
circumstances once counsel withdrew once the appellate process began.”


      “Under the Appellate Practice Act, the dismissal of an appeal is mandatory for
the three specific instances contained in subsection (b) of OCGA § 5-6-48, one of
which is ‘(3) Where the questions presented have become moot.’”5 “An appeal is
moot when it seeks to determine an issue which, if resolved, cannot have any
practical effect on the underlying controversy, or when such resolution will determine
only abstract questions not arising upon existing facts or rights.”6


      We agree with the Appellees that both cases have been rendered moot because
the pertinent premise of Appellants’ recusal motions – a particular attorney serving
as opposing counsel – no longer exists. Consequently, there is no basis for the claim
that the judge’s relationship with an attorney in the case creates a reasonable
appearance of impropriety. Indeed, even if we were to reach the merits of the
Appellants’ enumerated claim(s) of error and agree that the trial judge should have
referred the recusal motions for reassignment to a new judge, issuing an opinion to
that effect – i.e., vacating the judgments and remanding the cases for such
reassignments – “would be, in essence, rendering an advisory opinion on a moot



      5
         Chastain v. Baker, 255 Ga. 432, 433 (339 SE2d 241) (1986) (citation
omitted); see Scarbrough Group v. Worley, 290 Ga. 234, 236 (719 SE2d 430) (2011)
(“An appeal is dismissed when ‘the questions presented have become moot.’”),
quoting OCGA § 5-6-48 (b) (3); Bodkin v. Bolia, 285 Ga. 758, 759 (684 SE2d 241)
(2009) (“An appeal is to be dismissed if the question presented has become moot.”)
(citation omitted).
      6
       Pimper v. State of Ga., 274 Ga. 624, 626 (555 SE2d 459) (2001) (footnotes
omitted).

                                          3
point.”7 Where, as here, new information relevant to recusal becomes known to a
party, a new recusal motion is required.8 Reassigning the motions that underlie these
appeals would serve no practical purpose.


      Appellants’ counter-arguments are unavailing. First, Appellants argue that the
withdrawal by the attorney (and affiliated lawyers and law firm) did not “reverse the
taint on the integrity of these proceedings.” But such issue – whether “taint” from
former counsel’s involvement reasonably brings into question the trial judge’s
impartiality – has not been presented to and ruled upon by a trial court. With respect
to that issue, there is nothing for this Court to review.9


      Appellants alternatively argue that, even if these appeals are moot, this Court
should nevertheless rule on their enumerated error(s) as capable of repetition. As
Appellants posit, “Appellees can just as easily rehire [the same attorney] or retain
another co-counsel who has had a close professional relationship with [the trial
judge], only to withdraw their appearance if and when the relationship comes to
light.” It is well settled, however, that “the appellate court is not required to retain a
moot case and decide it because a party ‘might possibly derive some future benefit



      7
         Ambati v. Bd. of Regents, 313 Ga. App. 282, 283 (721 SE2d 148) (2011)
(citation omitted).
      8
          See Post, supra at _ (2) (d), n. 12.
      9
        See Board of Trustees v. Kenworthy, 253 Ga. 554, 557 (322 SE2d 720) (1984)
(“We normally limit our rulings to the specific case or controversy decided by the
trial court, and do not venture an opinion as to the legality of future actions which
may or may not occur.”) (citations omitted). See also See Sears v. State, 262 Ga. 805,
806 (1) (b) (426 SE2d 553) (1993) (explaining that any analysis regarding whether
recusal is required is “necessarily fact-bound”), overruled on other grounds, Brogdon
v. State, 287 Ga. 528, 531 (2) (697 SE2d 211) (2010).

                                             4
from a favorable adjudication on an abstract question.’”10 Moreover, the particular
attorney, affiliated lawyers and law firm have represented to the trial court that they
“shall have no further responsibility in th[e] matter[s].” And at any rate, Appellants
have not shown that a ruling upon a recusal motion precipitated by any such future
appearance(s) would ultimately evade review.11


      In light of material changes in the circumstances underlying the recusal
motions ruled upon by the trial court, these appeals are “moot [because] a
determination is sought on a matter which, when rendered, cannot have any practical
effect on the existing controversy.”12 Therefore, Case Nos. A15A2367 and A15A2368
are hereby DISMISSED as MOOT. We note that any new motion to recuse would be
resolved pursuant to the revised Georgia Code of Judicial Conduct.13 We intimate no
opinion relating to the manner in which the revised Code may impact the issues
involved in any such future motion.

      10
        Scarbrough Group, supra (emphasis supplied), quoting Gober v. Colonial
Pipeline Co., 228 Ga. 668, 670 (2) (187 SE2d 275) (1972).
      11
        See Chastain, supra (“[A] case may be moot, but, because the error is capable
of repetition and yet evades review, the appeal will be considered.”) (citations
omitted; emphasis in original). See, e.g., Murphy v. Murphy, 295 Ga. 376, 379, n. 3
(761 SE2d 53) (2014) (reiterating that “a party wishing to appeal a pretrial ruling on
a recusal motion has the option to seek an interlocutory appeal or to appeal
immediately after an adverse final judgment”); White v. Lumpkin, 272 Ga. 398 (529
SE2d 879) (2000) (explaining that, “[i]n the event that [the trial judge] denies [the
party’s] motion to recuse in the pending . . . action, [the party] may seek an
interlocutory appeal therefrom or pursue the issue in the context of an appeal from an
adverse final judgment”); Chandler v. Davis, 269 Ga. 727, 728 (504 SE2d 440)
(1998) (same).
      12
         Richardson v. Phillips, 302 Ga. App. 305, 311 (2) (690 SE2d 918) (2010)
(citations and punctuation omitted).
      13
           See footnote 1, supra.

                                          5
      Appellees’ motions to dismiss as moot Case Nos. A15A2367 and A15A2368
are granted.

                                  Court of Appeals of the State of Georgia
                                                                       03/02/2016
                                         Clerk’s Office, Atlanta,____________________
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.




                                     6